Case 1:21-cv-03149-WFK-CLP Document 5 Filed 08/04/21 Page 1 of 5 PageID #: 661




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
BARBARA A. PERRICONE-BERNOVICH, et al., :
                                                              :
                                    Plaintiffs,               :
                                                              :
                  v.                                          : MEMORANDUM & ORDER
                                                              : 21-CV-3149 (WFK)(CLP)
COMMUNITY DEVELOPMENT                                         :
CORPORATION OF LONG ISLAND, INC., et al., :
                                                              :
                                    Defendants.               :
-------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

       The Court received the above-captioned pro se complaint on June 2, 2021. See

Complaint (“Compl.”), ECF No. 1. Plaintiff Barbara A. Perricone-Bernovich, who is proceeding

pro se, purports to bring this action on behalf of her brother, Plaintiff John Perricone. Plaintiffs

Perricone-Bernovich and John Bernovich also appear on their own behalf. Plaintiffs paid the

requisite filing fee to commence this action.

                                        BACKGROUND

       The Complaint alleges that Defendants denied Perricone’s request for reasonable

accommodation to modify the parameters of the Housing Choice Program. Compl. at 17. This

program of the United States Department of Housing and Urban Development is designed to

assist very low-income families, the elderly, and the disabled by providing housing vouchers.

Plaintiffs seek a waiver to allow Perricone to use his voucher while living in the home of

Perricone-Bernovich and Bernovich. Id.

       Plaintiffs allege that Defendants’ actions violated the Fair Housing Act, Section 504 of

the Rehabilitation Act, and the Equal Protection Clause of the Fourteenth Amendment. Id. at 6.

They assert that Defendants’ actions violated Perricone’s right to privacy and caused him stress
Case 1:21-cv-03149-WFK-CLP Document 5 Filed 08/04/21 Page 2 of 5 PageID #: 662




that has affected him physically and mentally. Id. at 53. Plaintiffs Perricone-Bernovich and

Bernovich “have endured tremendous stress and anxiety” and “insecurity . . . about where they

could and would live.” Id. Plaintiffs seek to compel Defendants to approve transfer of

Perricone’s Housing Choice Voucher and other injunctive and declaratory relief, along with

punitive and compensatory damages. Id. at 59–61.

         It appears that Perricone-Bernovich, Bernovich, and Perricone each signed the

Complaint. However, the Complaint asserts that Perricone is “mentally handicapped,” id. at 17,

“is incapable of understanding the laws and regulations that apply to him and cannot be his own

advocate,” id. at 18, suffers from schizophrenia, id., has “mental disabilities [that] prevent him

from comprehending,” id. at 38, and “does not understand most aspects of this case,” id. at 53.

                                               DISCUSSION

    I.       Appearance by or on behalf of an incapacitated person

         Perricone-Bernovich cannot proceed on behalf of her brother, unless she is an attorney

admitted to practice in this jurisdiction. See Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.

1998) (holding that “because pro se means to appear for one’s self, a person may not appear on

another person’s behalf”); Berrios v. New York City Hous. Auth., 564 F.3d 130, 133 (2d Cir.

2009) (holding non-attorneys may not bring suit on behalf of adults who are not competent to

handle their own affairs).

         It is not clear whether Perricone can appear on his own behalf. “A minor or incompetent

person normally lacks the capacity to bring suit for himself.” Berrios, 564 F.3d at 134. Capacity

to sue is determined by state law of the state where the individual resides.1 Fed. R. Civ. P.


1 It is not clear whether Perricone is domiciled in New York or Pennsylvania. According to the Complaint, he had
resided at Dawn Hill Adult Home until March 2020, when the global pandemic forced him to temporarily relocate to
the home of Perricone-Bernovich and Bernovich in Pennsylvania. The Complaint states that all three plaintiffs
intend to move to Smithtown, New York.
                                                       2
Case 1:21-cv-03149-WFK-CLP Document 5 Filed 08/04/21 Page 3 of 5 PageID #: 663




17(b)(1) (noting the capacity of an individual claim owner to sue is determined by “the law of

the individual's domicile”). In New York State, an infant or an individual who has been

judicially declared to be incompetent or who is incapable of adequately prosecuting or defending

his rights cannot appear on his own behalf. N.Y. C.P.L.R. § 1201.

          An individual who does not have capacity to sue may appear by his “next friend” or

guardian ad litem. N.Y. C.P.L.R. § 1201; see also Brewster v. John Hancock Mut. Life Ins. Co.,

720 N.Y.S.2d 462, 462 (2001) (holding that an adult incapable of adequately prosecuting or

defending his or her rights shall appear by his or her guardian); Galanova v. Portnoy, 432 F.

Supp. 3d 433, 442 (S.D.N.Y. 2020) (“Under New York law, an individual declared legally

incompetent can only appear by his or her guardian.”); Fed. R. Civ. P. 17(c) (noting a guardian,

committee, conservator, or like fiduciary may bring claims in federal court on behalf of a minor

or incompetent person). However, in order for a non-attorney guardian to bring a lawsuit on

behalf of an incompetent person, the guardian must be represented by counsel. Berrios, 564 F.3d

at 134 (“If the representative of the minor or incompetent person is not himself an attorney, he

must be represented by an attorney in order to conduct the litigation.”)

          Accordingly, to proceed on Perricone’s behalf, Perricone-Bernovich must affirm that she

is an attorney admitted to practice in this jurisdiction. If she is not an attorney and wishes to

appear on behalf of Perricone-Bernovich, she must obtain counsel to represent her in her

capacity as guardian or “next friend.” Alternatively, if Perricone has capacity to proceed, he may

proceed on his own behalf.

    II.      Standing

          It is not clear that either Perricone-Bernovich or Bernovich has standing to proceed on

her or his own behalf. “In every federal case, the party bringing the suit must establish standing

                                                  3
Case 1:21-cv-03149-WFK-CLP Document 5 Filed 08/04/21 Page 4 of 5 PageID #: 664




to prosecute the action.” Elk Grove Unified School Dist. v. Newdow, 542 U.S. 1, 11 (2004).

“The irreducible constitutional minimum of standing derives from Article III, Section 2 of the

U.S. Constitution, which limits federal judicial power to cases and controversies.” Natural

Resources Defense Council, Inc. v. U.S. Food and Drug Admin., 710 F.3d 71, 79 (2d Cir. 2013)

(internal quotation marks and citations omitted). “To establish that a case or controversy exists

so as to confer standing under Article III, a plaintiff must satisfy three elements: (a) the plaintiff

must suffer an ‘injury in fact,’ (b) that injury must be ‘fairly traceable’ to the challenged action,

and (c) the injury must be likely to be ‘redressed by a favorable decision’ of the federal court.”

Id. (citations omitted). To confer standing, an injury must “affect the plaintiff in a personal and

individual way.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992). “If plaintiffs

lack Article III standing, a court has no subject matter jurisdiction to hear their claim.” Mahon v.

Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (citations and internal quotation marks

omitted.)

        In this case, the injunctive relief and claims for disability discrimination under the Fair

Housing Act and the Rehabilitation Act appear to belong to Perricone alone. Perricone-

Bernovich and Bernovich have not alleged that they are disabled or in need of protection under

these statutes. The Complaint alleges that Perricone-Bernovich and Bernovich also suffered

emotional distress as a result of Defendants’ actions. But they have not asserted any violation of

their own rights under the Fourteenth Amendment or other constitutional provisions or federal

laws.

                                              CONCLUSION

        In order to proceed with this lawsuit, the Plaintiffs must establish that they have the

capacity and standing to proceed. If Plaintiff Perricone-Bernovich wishes to proceed on behalf

                                                  4
Case 1:21-cv-03149-WFK-CLP Document 5 Filed 08/04/21 Page 5 of 5 PageID #: 665




of her brother, she must establish that she is an attorney admitted to practice in this jurisdiction

or obtain counsel to represent her in her capacity as next friend or guardian. If Plaintiff

Perricone is to proceed on his own behalf, he must affirm that he is acting on his own behalf and

that he wishes the caption to be amended to reflect that. Should Plaintiffs Perricone-Bernovich

and Bernovich wish to proceed on their own behalf, they may submit an amended complaint

establishing injury, causation, and redressability sufficient to confer standing.

       In light of Plaintiffs’ pro se status, the Court grants 30 days within which to file

affirmations or an amended complaint in order to cure the deficiencies in their initial filing.

Plaintiffs are reminded that an amended complaint completely replaces the original complaint.

The amended complaint must be captioned “Amended Complaint” and bear the same docket

number as this Order.

                                                       SO ORDERED.



                                                       HON. WILLIAM F. KUNTZ, II
                                                       UNITED STATES DISTRICT JUDGE

Dated: August 3, 2021
       Brooklyn, New York




                                                  5
